DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 12-19 are rejected under 35 U.S.C. 112(d) for failing to contain a reference to a claim previously set forth.  Claims 12-16 and 18-19 are recited as dependent on claim 10, now cancelled.  Claim 17 is similarly rejected for being dependent on claim 16.  For purpose of examination on the merits, the examiner interprets these claims as being dependent on claim 11.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 12-19 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 12-16 and 18-19 are recited as dependent on claim 10, now cancelled.  This renders these claims indefinite because it is unclear what the limitation means.  For purpose of examination on the merits the examiner interprets these claims as being dependent on claim 11.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-5, 8-15, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Sumpmann (US 2013/0306718 A1) in view of Brett (GB 1,520,806).
Regarding claims 1 and 11, Sumpmann teaches a blank (Fig. 3) for forming a container (Fig. 1) comprising: a plurality of panels connected together at fold lines configured for extending at least partially around an interior space, including a front panel 5, a first side panel 7, a back panel 9 opposed to the front panel and a second side panel 8 opposed to the first side panel; a pair of opposed back flaps 35, 36 foldably connected to opposed edges of the back panel 9; a pair of opposed first side flaps 29, 30 foldably connected to opposed edges of the first side panel 7; a pair of opposed front flaps 26, 27 foldably connected to opposed edges of the front panel 5; and a pair of opposed second side flaps 32, 33 foldably connected to opposed edges of the second side panel 8, wherein a first one of the back flaps, a first one of the first side flaps, a first one of the front flaps, and a first one of the second side flaps are configured to form a top panel 14 (0014), wherein a second one of the back flaps, a second one of the first side flaps, a second one of the front flaps, and a second one of the second side flaps are configured to form a bottom panel 12 (0014), and wherein a line of weakness 77-80 (0023) is defined across the back panel, the first side panel, the front panel, and the second side panel, wherein the line of weakness is configured to allow separation of a top portion of the container from a bottom portion of the container (Fig. 4); wherein the line of weakness extends across (b 61) an adhesive flap 42 extending from the blank (Fig. 3).  Sumpmann teaches the line of weakness doesn’t require any specific placement and that various locations will work to best suite a product (0017) while illustrating a line of weakness that would approximately create identically sized top and bottom portions (Fig. 3).  The range of placements taught by Sumpmann includes the claimed placement, but Sumpmann does not teach doing it specifically. 
Regarding identically sized top and bottom halves, Brett teaches an analogous container that separates into two parts along a circumference and teaches it was known to position the line of weakness to form identical top and bottom sections (pg. 2 lines 22-25).  It would have been obvious to one of ordinary skill in the art to form the container of Sumpmann with a tear line that creates similarly sized top and bottom halves with the motivation of design preference as it was a known design and within the range taught by Sumpmann.  
Regarding the blank being erected on a right-handed or left-handed erector machine, the examiner notes this capability seems to be the function of vertical symmetry.  "[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).  Accordingly, where a prior art blank and container structure has vertical symmetry, the examiner takes the position that it inherently has compatibility with right and left-handed erector machines.  See MPEP 2112 sections I-IV for inherency rejections and section V for rebuttals.
Regarding claims 2-5 and 12-15, the structure of Sumpmann forming identical top and bottom halves as described above would result in each of the panels having the claimed rotational symmetry with its respective opposite positioned panel.
Regarding claims 8 and 18, Sumpmann teaches the line of weakness does not follow any edges of the front panel, first side panel, back panel, or second side panel (Figs. 1 and 3)
Regarding claims 9 and 19, Sumpmann teaches the line of weakness includes at least one opening feature 66 (Figs. 1 and 3) configured to facilitate initiation of breaking the line of weakness (0006).

Claims 1-5, 8-15, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Brett (GB 1,520,806) in view of Ryan (GB 2,504,086 A).
Regarding claim 1, Brett teaches a blank (Fig. 1) for forming a container (Fig. 2) comprising: a plurality of panels connected together at fold lines configured for extending at least partially around an interior space, including a front panel 1, a first side panel 2, a back panel 3 opposed to the front panel and a second side panel 4 opposed to the first side panel; a pair of opposed back flaps 14 foldably connected to opposed edges of the back panel; a pair of opposed first side flaps 13 foldably connected to opposed edges of the first side panel; a pair of opposed front flaps 12 foldably connected to opposed edges of the front panel; and a pair of opposed second side flaps 15 foldably connected to opposed edges of the second side panel, wherein a first one of the back flaps, a first one of the first side flaps, a first one of the front flaps, and a first one of the second side flaps are configured to form a top panel (Fig. 2), wherein a second one of the back flaps, a second one of the first side flaps, a second one of the front flaps, and a second one of the second side flaps are configured to form a bottom panel, and wherein a line of weakness 19, 20, 21, 22 is defined across the back panel, the first side panel, the front panel, and the second side panel (Fig. 1), wherein the line of weakness is configured to allow separation of a top portion of the container from a bottom portion of the container (pg. 1 lines 33-39), and wherein the line of weakness is configured so the top portion and bottom portion are the same size and shape (pg. 2 lines 22-25).  Brett illustrates a line 21 that arguably results in a slightly different size and shape, but Brett teaches line 21 may be a straight line (pg. 2 lines 9-15) and forming the same size and shape is taught by Brett, even though it is not illustrated.  Brett does not describe the blank being erected on a folding machine or teach the line of weakness extends across an adhesive flap extending from the blank.
Regarding the blank being erected on a right-handed or left-handed erector machine, the examiner notes this capability seems to be the function of vertical symmetry.  "[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).  Accordingly, where a prior art blank and container structure has vertical symmetry, the examiner takes the position that it inherently has compatibility with right and left-handed erector machines.  See MPEP 2112 sections I-IV for inherency rejections and section V for rebuttals.
Regarding the line of weakness extending across an adhesive flap, Brett teaches an adhesive flap 5 extending from the blank (pg. 1 lines 84-86).  Ryan teaches an analogous display container using a slotted container configuration formed using a glue flap 52 (Fig. 2) that separates using a line of weakness 26 and teaches extending the line of weakness through the glue flap.  It would have been obvious to one of ordinary skill in the art to modify the structure of Brett with by extending the line of weakness through the glue flap as taught by Ryan with the motivation of facilitating separation of the container portions.
Regarding claims 2-5 and 12-15, Brett teaches forming the top and bottom halves are identical (col 2 lines 22-25), so Brett teaches each of the panels having the claimed rotational symmetry with its respective opposite positioned panel.
Regarding claims 8 and 18, Brett teaches the line of weakness does not follow any edges of the front panel, first side panel, back panel, or second side panel (Figs. 1-2).
Regarding claims 9 and 19, Brett teaches the line of weakness includes at least one opening feature 18 configured to facilitate initiation of breaking the line of weakness (Fig. 2).

Claims 6-7 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Brett (GB 1,520,806) in view of Ryan (GB 2,504,086 A) as applied to claims 1 and 11 above, and further in view of James (US 2012/0234724 A1).
Regarding claims 6 and 16, Brett does not teach at least a portion of the line of weakness follows at least a portion of an edge of at least one of the panels.  James teaches an analogous display container and teaches forming the line of weakness in the front panel to extend to an edge of the panel and leaves only small bottom corners to allow customers to see the entire front of an article for sale (0004-0005).  It would have been obvious to one of ordinary skill in the art to further modify the structure of Brett to use the front panel arrangement of James for that purpose.  As Brett teaches forming two display containers (pg. 1 lines 27-32), it would also be obvious to modify the rear side of Brett in the same way for the same purpose, so that both of the formed containers enjoy this benefit and are the same size and shape.
Regarding claims 7 and 17, Brett is modified with the front display shape of James, and James teaches the line of weakness follows a central portion of an edge of the front panel 112 (Fig. 1).  As the second container formed by Brett is modified in the same way, the line of weakness also follows a central portion of an edge of the back panel.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Brett (GB 1,520,806) in view of James (US 2012/0234724 A1).  Brett teaches blank (Fig. 1) for forming a container (Fig. 2) comprising: a plurality of panels connected together at fold lines configured for extending at least partially around an interior space, including a front panel 1, a first side panel 2, a back panel 3 opposed to the front panel and a second side panel 4 opposed to the first side panel; a pair of opposed back flaps 14 foldably connected to opposed edges of the back panel; a pair of opposed first side flaps 13 foldably connected to opposed edges of the first side panel; a pair of opposed front flaps 12 foldably connected to opposed edges of the front panel; and a pair of opposed second side flaps 15 foldably connected to opposed edges of the second side panel, wherein a first one of the back flaps, a first one of the first side flaps, a first one of the front flaps, and a first one of the second side flaps are configured to form a top panel (Fig. 2), wherein a second one of the back flaps, a second one of the first side flaps, a second one of the front flaps, and a second one of the second side flaps are configured to form a bottom panel, and wherein a line of weakness 16, 20, 21, 22 is defined across the back panel, the first side panel, the front panel, and the second side panel, wherein the line of weakness is configured to allow separation of a top portion of the container from a bottom portion of the container(pg. 1 lines 33-39), and wherein the line of weakness is configured so the top portion and bottom portion are the same size and shape (pg. 2 lines 22-25).  Brett does not describe the blank being erected on a folding machine and Brett does not teach at least a portion of the line of weakness follows at least a portion of an edge of at least one of the panels.
Regarding the blank being erected on a right-handed or left-handed erector machine, the examiner notes this capability seems to be the function of vertical symmetry.  "[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).  Accordingly, where a prior art blank and container structure has vertical symmetry, the examiner takes the position that it inherently has compatibility with right and left-handed erector machines.  See MPEP 2112 sections I-IV for inherency rejections and section V for rebuttals.
Regarding the line of weakness following at least a portion of an edge of at least one of the panels,  James teaches an analogous display container and teaches forming the line of weakness in the front panel to extend to an edge of the panel and leaves only small bottom corners to allow customers to see the entire front of an article for sale (0004-0005).  It would have been obvious to one of ordinary skill in the art to further modify the structure of Brett to use the front panel arrangement of James for that purpose.  As Brett teaches forming two display containers (pg. 1 lines 27-32), it would also be obvious to modify the rear side of Brett in the same way for the same purpose, so that both of the formed containers enjoy this benefit and are the same size and shape.

Response to Arguments
Applicant's arguments filed 01/27/2022 with respect to the rejection of Sumpmann (US 2013/0306718 A1) in view of Brett (GB 1,520,806) have been fully considered but they are not persuasive.  Applicant argues that cutout sections are voids and not a line of weakness.  The examiner finds this argument unpersuasive.  The examiner uses the broadest reasonable interpretation in accordance with the specification of line of weakness and notes the line of weakness can be formed by perforations (pg. 9 lines 8-9) or any other suitable method and notes there is no definable difference between a perforation, which is cutting openings in a material, and a void, which is cutting openings in a material. If there is a difference, it’s just some undefined size of the opening.  Even where perforations and cutouts are distinct, the two structures together form the line of weakness that separates the two sections of the container blank.  This is consistent with the specification where applicant describes the separation as ‘a line of weakness’ even when interrupted by tabs and an opening features and not as several lines of weakness.
Applicant’s arguments with respect to the rejections under 35 USC 103 over White (US 6,510,982 B2) in view of Djokovic (US 2019/0016501 A1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Brett (GB 1,520,806) in view of Ryan (GB 2,504,086 A) in view of James (US 2012/0234724 A1).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP D SCHMIDT whose telephone number is (571)272-3459. The examiner can normally be reached Monday-Friday; hours vary approximately 0800-1900.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILLIP D SCHMIDT/Examiner, Art Unit 3734   

/NATHAN J NEWHOUSE/Supervisory Patent Examiner, Art Unit 3734